Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/22
has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
06/17/22 which are in response to USPTO Office Action mailed on 12/17/21.
Applicant's arguments and amendments have been considered with the results that
follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103

2.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

3. 	Claims 1,2,4-5,7-8,10,11, 13-14,16-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oslake et al. (US 2008/0262823 A1) in view of Frisken et al. (US Patent No.  6, 396, 492 B1).

 	Regarding claim 1, Oslake teaches a method comprising:
 	partitioning, by a computing device, parent data sample set into a plurality of child data sample sets based on one or more policies associated with a selected one of the plurality of workload parameters, (See Oslake paragraph [0095], The workload maps are generated or modeled based on correlations determined by the training engine 322 from historical data. The workload transformations are applied to operations between parent and child nodes in a workflow dependency chain); 
 associated with the parent data sample set based on application of one or more modeling techniques, (See Oslake paragraph [0096], Modeling of workload maps may be based on an assumption regarding the manner in which rates of operations in a child node respond to a rate of operations in the parent node),
 	determining, by the computing device, a reduction in error associated with each of the child data sample sets, (See Oslake paragraph [0092], determines whether the error between utilizations predicted using the resource map and actual utilizations observed in the operational scenario for the same workload is less than a maximum tolerated error).
 	Oslake does not explicitly disclose recursively partitioning, by the computing device, each of the child data sample sets into a plurality of additional child data sample sets until the determined reduction in error associated with each of the child data sample sets and an error due to the recursively partitioning of each of the child data sample sets is less than their corresponding stored tolerance parameter, wherein the recursively partitioning further comprises, adjusting a selected one of the workload parameters associated with each of the child data sample sets to reduce an error associated with each of the child data sample sets.	
 	However Frisken teaches recursively partitioning, (See Frisken Col. 15 lines 35-36, recursively partitioned into equal sized cell), by the computing device, each of the plurality of child data sample sets into a plurality of additional child data sample sets, until the determined reduction in error associated with each of the child data sample sets, (See Frisken Col. 15 lines 48-51, recursively partitioning the space within the bounding box into equal sized cells until a predetermined level of resolution is reached…Next, grouped of neighboring cells are recursively combined when the surface representation error of the combined cell is less than a specified error tolerance), and an error due to the recursively partitioning of each of the child data sample sets is less than their corresponding stored tolerance parameter, (See Frisken Col. 12 lines 27-31, Traverse the tree from the root cell towards the leaf cell containing p, checking the cell surface representation error against the given error tolerance. Return the first cell whose surface reprensentation error is less than the given error tolerance), wherein the recursively partitioning further comprises, (See Frisken Col. 18 lines 35-36, recursively partitioned into equal sized cell), adjusting a selected one of the workload parameters associated with each of the child data sample sets to reduce an error associated with each of the child data sample sets, (See Frisken Col. 18 lines 65-67, See Frisken Col. 19 lines 1-5, the distance of a vertex from an HDF iso-surface, and constraints to keep the vertices inside the surface cells. After adjusting the positions of each vertex in the surface mesh, the change in the surface energy is compared to epsEnergy 1742. If the surface mesh energy delta is larger than epsEnergy, the position adjustment is repeated. Otherwise, the relaxed surface mesh 1741 is output).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made to modify recursively partitioning, by the computing device, each of the child data sample sets into a plurality of additional child data sample sets until the determined reduction in error associated with each of the child data sample sets and an error due to the recursively partitioning of each of the child data sample sets is less than their corresponding stored tolerance parameter, wherein the recursively partitioning further comprises, adjusting a selected one of the workload parameters associated with each of the child data sample sets to reduce an error associated with each of the child data sample sets of Frisken to enable reconstruction of the distance field by applying the reconstruction methods of the cells to the values.  (See Frisken Abstract).
	
 	Claims 7 and 13 recite the same limitations as claim 1 above. Therefore, claims 7 and 13 are rejected based on the same reasoning.

 	Regarding claim 2, Oslake taught the method of claim according to claim 1, as described above. Oslake further teaches wherein the parent data sample set comprises a plurality of workload parameter bins and wherein the workload parameters comprise a read operation or a write operation, (Oslake paragraph [0068], The resource costs for an operation include…(e.g., read/write counts, read/write bytes, and read/write sequentiality), network IO (e.g., send/receive bytes), or other resources used for the operation.  The workload transformations for an operation include workload dependencies that arise when execution of an operation requires a workflow sequence involving multiple components to be executed).

 	Claims 8 and 14 recite the same limitations as claim 2 above. Therefore, claims 8 and 14 are rejected based on the same reasoning.

 	Regarding claim 4, Oslake taught the method of claim according to claim 1, as described above. Oslake further teaches further comprising: determining latency errors associated with the parent data sample set, each of the child data sample sets, and the of additional child data sample sets, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.  However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).

 	Claims 10 and 16 recite the same limitations as claim 4 above. Therefore, claims
10 and 16 are rejected based on the same reasoning.

 	Regarding claim 5, Oslake taught the method of claim according to claim 4, as described above.  Oslake further teaches wherein the determined reduction in error is a difference between the determined latency error at the parent data sample set and the sum of the determined latency errors at the child data sample sets, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.
However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).
 	
 	Claims 11 and 17 recite the same limitations as claim 5 above. Therefore, claims
11 and 17 are rejected based on the same reasoning.

 	Regarding claim 19, Oslake taught the device of claim according to claim 13, as described above.    Oslake further teaches wherein the reduction in error is determined based on a latency parameter, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.  However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).
 	
 	Regarding claim 20, Oslake taught the device of claim according to claim 13, as described above.    
 	Oslake does not explicitly disclose wherein recursively partitioning each of the of child data sample sets into a plurality of additional child data sample sets results in the reduction of error associated with each of the plurality of child data sample sets.
	However Frisken teaches wherein recursively partitioning each of the of child data sample sets into a plurality of additional child data sample sets results in the reduction of error associated with each of the plurality of child data sample sets, (See Frisken Col. 15 lines 48-51, recursively partitioning the space within the bounding box into equal sized cells until a predetermined level of resolution is reached…Next, grouped of neighboring cells are recursively combined when the surface representation error of the combined cell is less than a specified error tolerance).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made to modify wherein recursively partitioning each of the of child data sample sets into a plurality of additional child data sample sets results in the reduction of error associated with each of the plurality of child data sample sets of Frisken to enable reconstruction of the distance field by applying the reconstruction methods of the cells to the values.  (See Frisken Abstract).

4. 	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oslake et al. (US 2008/0262823 A1) in view of Frisken et al. (US Patent No. 6, 396, 492 B1) and further in view of Alemi (US 2013/0085980 A1).

 	Regarding claim 6, Oslake taught the method of claim according to claim 1, as described above.  Oslake further teaches wherein the one or more polices comprises a threshold read operation size or a threshold write operation size, (See Oslake paragraph [0093], resource costs for get operation 906 include 10 MC of processor 910 and 15 KB of network IO 914. Also, resource costs for post operation 908 include 30 MC of processor 910 and 100 KB of network IO 914. It is to be noted that the training engine 322 determined that disk IO cost 912 is zero for each of the three operations in this example because the operations did not require any disk read or write task to be performed on the IIS web server). 
 	Oslake together with Frisken does not explicitly disclose wherein the one or more modeling techniques comprises classification and regression tree (CART) modeling.
 	However, Alemi teaches wherein the one or more modeling techniques comprises classification and regression tree (CART) modeling, (See Alemi See paragraph 0028], Classification and Regression Trees (CART): A nonparametric data-driven tree-based analysis that produces either classification or regression trees, depending on whether the dependent variable is categorical or numeric, respectively. Decision trees are formed by a collection of rules based on variables in the modeling data set).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made to modify wherein the one or more modeling techniques comprises classification and regression tree (CART) modeling of Alemi in order to generate a classification tree based on the presence of identifying genetic characteristics. (See Abstract Alemi).

 	Claims 12 and 18 recite the same limitations as claim 6 above. Therefore, claims
12 and 18 are rejected based on the same reasoning.
 	
Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Budalakot et al. (US 2017/0024452 A1), With very large database tables, only a small portion of it can be held in memory at one time. In order to facilitate running aggregation queries, it is desirable to intelligently sample the database tables to generate a sample or synopsis which is small enough to be held in memory. 	
 	Perry et al. (US Patent No. 6, 483, 518 B1), The sample values for each sample point can include attributes such as a distance field vector 610, appearance parameters 620, and computational parameters 630. In addition, the cell data 600 can include pointers 640 of the tree 300 such as pointers to the cell's children cells, and a pointer to the cell's parent cell. Other cell data include a cell type identifier 650, and a pointer 660 to application specific cell data 661 such as the cell's level in the hierarchy or the cell's surface representation error.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163